Order entered June 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01379-CR

                             DAVID WAYNE WELCH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 8
                                   Dallas County, Texas
                           Trial Court Cause No. MA18-70849-J

                                            ORDER
       We REINSTATE the appeal.

       By order entered April 11, 2019, the Court abated this appeal and ordered the trial court

to conduct a hearing and determine why appellant’s brief has not been filed. Before the Court is

appellant’s June 19, 2019 motion to substitute counsel and reinstate the appeal. Attached to

appellant’s motion is an order signed by the trial court indicating appellant has not abandoned his

appeal, he desires to prosecute the appeal, and that present appellate counsel was not appointed

by the trial court to represent appellant. The trial court has appointed the appellate division of

the Dallas County Public Defender’s Office to represent appellant. Appellant’s motion requests

that Christian T. Souza be substituted in as appellant’s counsel of record.
        The Court GRANTS appellant’s motion and DIRECTS the Clerk of the Court to

REMOVE Olegario Corral Estrada and SUBSTITUTE Christian T. Souza as counsel for

appellant. All future correspondence should be sent to Christian T. Souza; Assistant Public

Defender; Dallas County Public Defender’s Office; 133 N. Riverfront Bld., Lock Box 2; Dallas,

Texas 75207; telephone: (214) 653-3550; facsimile: (214) 653-3539.

        We VACATE our April 11, 2019 order to the extent it requires the trial court to conduct

a hearing or file findings.

        We EXTEND the time to file appellant’s brief until THIRTY DAYS from the date of

this order.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE




                                              –2–